                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           NEWNAN DIVISION

 HOSHIZAKI AMERICA, INC. and
 HOSHIZAKI NORTHEASTERN
 DISTRIBUTION CENTER, INC.,

               Plaintiffs,

 v.                                             CASE NO.: 3:21-cv-00022-TCB


 AUTOMATIC ICE MAKER
 COMPANY,

               Defendants.



                             NOTICE OF APPEARANCE

        Pursuant to LR 83.1(d)(1), NDGa, Lindsey E. Hughes of the law firm Arnall

Golden Gregory LLP hereby files her notice of appearance on behalf of Defendant

Automatic Ice Maker Company. Counsel requests that copies of all further notices

and pleadings given or filed in this proceeding be given and served at the address,

facsimile number and e-mail address referenced below.

        Respectfully submitted this 17th day of March, 2021.

                                             /s/ Lindsey E. Hughes
                                             Lindsey E. Hughes
                                             Georgia Bar No. 371291
                                             Andrew B. Flake

                                         1
16331158v1
                 Georgia Bar No. 262425

                 ARNALL GOLDEN GREGORY, LLP
                 171 17th Street NW
                 Suite 2100
                 Atlanta, GA 30363
                 Telephone: 404-873-8500
                 Facsimile: 404-873-8501
                 Lindsey.hughes@agg.com
                 Andrew.Flake@agg.com

                 Attorneys for Defendant Automatic Ice
                 Maker Company




             2
16331158v1
                        CERTIFICATE OF COMPLIANCE

        By her signature below, and as required by Local Rule 7.1.D., counsel for

Defendant certifies that this document has been prepared with one of the font and

point selections approved by the Court in Local Rule 5.1.B, namely, Book Antiqua

(13 point).

        Respectfully submitted, this 17th day of March, 2021.


                                       /s/Lindsey E. Hughes
                                       Lindsey E. Hughes




                                         3
16331158v1
                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            NEWNAN DIVISION

 HOSHIZAKI AMERICA, INC. and
 HOSHIZAKI NORTHEASTERN
 DISTRIBUTION CENTER, INC.,

               Plaintiffs,

 v.                                              CASE NO.: 3:21-cv-00022-TCB


 AUTOMATIC ICE MAKER
 COMPANY,

               Defendants.


                             CERTIFICATE OF SERVICE

        I hereby certify that on March 17th, 2021, I electronically filed the foregoing

NOTICE OF APPEARANCE with the Clerk of Court using the CM/ECF system

which will automatically send email notification of such filing to the following

attorneys of record:

Sean A. Gordon
Austin B. Alexander
THOMPSON HINE LLP
Two Alliance Center
Suite 1600
Atlanta, GA 30326
Telephone: 404-541-2900
Facsimile: 404-541-2905
Sean.gordon@thompsonhine.com

                                           4
16331158v1
Austin.alexander@thompsonhine.com
Attorneys for Plaintiffs

                                        /s/ Lindsey E. Hughes
                                        Lindsey E. Hughes
                                        Georgia Bar No. 371291
                                        Andrew B. Flake
                                        Georgia Bar No. 262425

                                        ARNALL GOLDEN GREGORY, LLP
                                        171 17th Street NW
                                        Suite 2100
                                        Atlanta, GA 30363
                                        Telephone: 404-873-8500
                                        Facsimile: 404-873-8501
                                        Lindsey.hughes@agg.com
                                        Andrew.Flake@agg.com

                                        Attorneys for Defendant Automatic Ice
                                        Maker Company




                                    5
16331158v1
